Caldwell, J.
The judgment in this case must be reversed for misconduct of the jury.
*498William Morrell, a boy about twelve years of age, while in the employ of the Central Manufacturing Company as an - operative, lost three of his fingers by contact with one of its saws. lie ■sued the company in his own right, by nest friend, for its alleged negligence in causing his injuries, and recovered a judgment for $1,500. His widowed mother, M. J. Forsyth, brought the present action against the company to recover damages resulting to her from the same wrong in the loss of her son’s services and the necessary expense of treating his wounds. While deliberating upon her case, some of the jurors cognizant of it, called attention to the fact of the judgment in favor of the son, and that fact was made the reason for returning a verdict against the mother.
This action on the part of the jury vitiated the verdict, and the trial Judge should have so ruled on the plaintiff’s motion for a new trial. No juror had the right to introduce the fact of the judgment in favor of the son, and the jury had no authority for considering such fact when so introduced. Ryan v. State, 97 Tenn., 206; Citizens' Street Ry. Co. v. Burke, 98 Tenn., 653. Moreover, the right of action in the one case was different from that in the other, and the judgment in favor of the minor son for the injuries inflicted upon his person could not preclude his widowed mother from recovery for the loss of his services during minority and for neces*499sary outlays in the treatment of his 'wounds. The right of the parent to maintain such an action is not affected by a previous recovery by the child for the injuries sustained by himself. 3 Sutherland on Damages, Sec. 12,52, p. 2681; 17 Am. & Eng. Enc. of Law, 385, 386; Beech on Contributory Negligence, Sec. 131; Bamberger v. Citizens’ Street Railway Company, 95 Tenn., 30.
Reverse and remand.